Citation Nr: 0728867	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine (back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1997 to June 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran service connection and 
assigned an initial evaluation of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to inform the veteran, among other things, of 
the information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1).  
In September 2003, the veteran was sent notice regarding his 
claim for a higher evaluation.  However, the information on 
the types of evidence which would support his claim described 
a service connection claim, not a claim for an increased 
rating.  Additionally, the veteran has not yet been provided 
with notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper notice is needed.

The veteran's last VA examination was in June 2004.  When the 
available evidence is too old for adequate evaluation of the 
veteran's current symptomatology, the duty to assist requires 
providing a new examination. See Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating).  A 
new examination is necessary.  Additionally, in this most 
recent VA examinations, the veteran reported that his 
chiropractor has prescribed bed rest 3 to 4 times per year.  
Records showing when and for how long bed rest has been 
prescribed should be obtained and associated with the claims 
folder.  



Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim for a higher 
evaluation for a back disability, and 
notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.  Ask him to provide the name of 
and physician or chiropractor who 
prescribed bed rest, or any other 
evidence in his possession to 
demonstrate prescribed bed rest.  
Obtain records indicated by the 
veteran.  

3  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the appropriate VA 
examiner.  Pertinent documents therein 
should be reviewed.  The examiner 
should do the following:

(i)  Conduct a complete history and 
physical examination of the lumbar 
spine, including whether or not there 
has been surgery, and a thorough 
neurologic history and examination.

(ii)  Describe any impairment of joint 
function as determined by actual range 
of joint motion as reported in the 
physical examination and additional 
limitation of joint function caused by 
the following factors:  pain, including 
pain on repeated use, fatigue, 
weakness, lack of endurance, 
incoordination.

All necessary diagnostic testing should 
be performed and records of any such 
testing should be associated with the 
claims file.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
V 
